        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          v.                                                       S3 20 Cr. 188 (JSR)

 HAMID AKHAVAN,
        a/k/a “Ray Akhavan,” and

 RUBEN WEIGAND,

          Defendants.




    Government’s Memorandum of Law In Support of Circle Internet Financial LLC’s

                                    Motion to Quash




                                                 AUDREY STRAUSS
                                                 United States Attorney for the
                                                 Southern District of New York
                                                 One St. Andrew’s Plaza
                                                 New York, New York 10007



Nicholas Folly,
Tara M. La Morte,
Emily Deininger,
Assistant United States Attorneys
   Of Counsel
            Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 2 of 16




                                                   TABLE OF CONTENTS

BACKGROUND ............................................................................................................................ 2

   I. The Charged Scheme ............................................................................................................... 2

   II. Circle’s Motion to Quash the Subpoena ................................................................................ 4

ARGUMENT .................................................................................................................................. 5

   I. The Government Has Standing to Support Circle’s Motion to Quash .................................... 5

   II. The Defendants Have Not and Cannot Establish that the Information Sought from Circle Is
   Relevant to the Issue of Materiality ............................................................................................ 6

   III. Weigand’s Remaining Arguments Are Meritless ............................................................... 12

CONCLUSION ............................................................................................................................. 14




                                                                      i
            Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 3 of 16




        The Government writes respectfully to join and support third-party Circle Internet

Financial LLC’s (“Circle”) motion to quash the Rule 17(c) subpoena issued by defendant Ruben

Weigand (the “Subpoena”).

        The Court should grant Circle’s motion to quash the Subpoena because the information

sought is not relevant to any element of the bank fraud conspiracy charge facing the defendants,

and introduction of any evidence regarding Circle’s operation would needlessly result in a

confusing and distracting sideshow for the jury. In attempting to argue that Circle’s operation has

relevance to the charged scheme—which involves a broad array of lies to financial institutions and

card networks perpetrated by Eaze, the defendants, and others through ordinary credit and debit

transactions—the defendants 1 are forced to misstate the nature and scope of the Government’s

allegations and simply speculate about how Circle actually works.          As a legal matter, the

defendants also ignore Second Circuit precedent squarely rejecting their arguments concerning the

relevance of the information sought. In particular, contrary to their claim that the Subpoena might

yield relevant materiality evidence by showing that victim banks were derelict in detecting

prohibited marijuana transactions, the Second Circuit has repeatedly held that such evidence has

no bearing on the issue of materiality in a fraud prosecution. Accordingly, in addition to the

reasons set forth by Circle in its motion to quash—including that its relationship with Eaze started

well after the charged scheme ended—for these additional reasons the Court should grant Circle’s

motion.



        1
   1.    The Government addresses the defendants’ respective arguments collectively in this
        memorandum.
                                                 1
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 4 of 16




                                        BACKGROUND


I. The Charged Scheme
       As the Court is well aware, the defendants are charged in one count with participating in

conspiracy to commit bank fraud, from in or around 2016, through at least in or around 2019.

       Contrary to the defendants’ claims in their respective memoranda opposing Circle’s motion

to quash the Subpoena, that their scheme relied solely on miscoding of merchant category codes,

or “MCCs” and fake descriptors, the Indictment describes a wide ranging and multi-tiered scheme

to deceive the Issuing Banks and thereby cause those banks to process marijuana transactions and

issue payments that they would not have otherwise approved.

       As alleged in the Indictment, in connection with each credit card and debit card transaction,

“the bank issuing the credit or debit card to the customer (“issuing bank”) receives the transaction

information from the [payment] Processor and responds by approving or declining the

transaction.” (See Indictment S3 20 Cr. 188 at ¶ 10(d)). Following the approval of a transaction,

in the so-called “settlement stage,” the issuing bank “transfer[s] funds for the approved

transaction” to the acquiring bank. (Id. at 11(c)). The issuing bank later uses “the information it

has received from each transaction to prepare monthly cardholder statements, which are distributed

to cardholders. These statements typically identify each credit or debit card purchase made by the

cardholder, the amount of the purchase, and the name associated with the merchant.” (Id. at 11(e)).

In describing the role of the Issuing Banks in the scheme, the Indictment therefore makes clear

that transfers of payment for credit card transactions are made from the Issuing Banks’ own funds,

as an extension of credit to the cardholder. The Indictment also makes clear that “[i]ssuing banks

                                                 2
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 5 of 16




in the United States generally will not extend credit (i.e., approve) transactions that involve

unlawful activity under federal law, such as the sale of marijuana.” (Id.).

       The Indictment goes on to detail how the Transaction Laundering Scheme operated to

deceive the Issuing Banks, and makes clear that the scheme involved deceptive conduct extending

far beyond MCC miscoding and fake descriptors. As set forth in the Indictment, “the primary

method used by Akhavan, Weigand, and other co-conspirators, involved the creation and use of

the Phony Merchants. These fraudulent companies were used to open offshore bank accounts with

merchant acquiring banks and to initiate credit card charges for marijuana purchases made through

the Online Marijuana Marketplace Company.” (Id. ¶ 12). Akhavan and Weigand “worked with

other co-conspirators to create the Phony Merchants – including phony online merchants

purportedly selling dog products, dive gear, carbonated drinks, green tea, and face creams – and

establish Visa and MasterCard merchant processing accounts with one or more offshore acquiring

banks.” (Id. ¶ 13). They then “arranged for more than a dozen Phony Merchants to be used by

the Online Marijuana Marketplace Company.” (Id.).

       To facilitate the charged scheme, webpages were created and deployed to lend legitimacy

to the Phony Merchants. As the Indictment explains: “The Phony Merchants . . . typically had

web pages suggesting that they were involved in selling legitimate goods, such as carbonated

drinks, face cream, dog products, and diving gear. Yet . . . these companies were actually being

used to facilitate the approval and processing of marijuana transactions.” (Id.). The Indictment

further alleges that many of the Phony Merchants purported to have the same physical address,




                                                 3
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 6 of 16




and despite being based outside of the United States, claimed to maintain U.S.-based customer

service numbers. (Id.)

       The Indictment alleges that over $100 million in marijuana credit and debit card

transactions were processed using the Phony Merchants. (Id. ¶ 14). “Some of the merchant

websites listed for those transactions include: greenteacha.com, medical-stf.com, organikals.store,

and soniclogistix.com.” (Id.). Moreover, none of the Phony Merchant website names “listed for

those transactions referred to the Online Marijuana Marketplace Company or to marijuana.” (Id.).

According to the Indictment, “AKHAVAN, and others, also worked with and directed others to

apply incorrect MCCs to the Online Marijuana Marketplace Company marijuana transactions in

order to disguise the nature of those transactions and create the false appearance that the

transactions were completely unrelated to marijuana.” (Id.). Indeed, as the Indictment details,

“[s]ome of the MCCs/categories listed for the transactions . . . included stenographic services,

music stores/pianos, and cosmetic stores.” (Id.).

II. Circle’s Motion to Quash the Subpoena
       As stated in the defendant Weigand’s memoranda, on or about December 11, 2020, the

Court granted Weigand’s request for issuance of the Subpoena to Circle. (See Weigand Mem. at

5). On or about February 5, 2021, Circle moved to quash the subpoena. The Court granted the

Government’s request to file a submission addressing Circle’s motion to quash and the defendants’

respective oppositions.




                                                4
         Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 7 of 16




                                          ARGUMENT
I. The Government Has Standing to Support Circle’s Motion to Quash
       The Government has independent standing to move to quash such subpoenas, see, e.g.,

United States v. Giampa, No. 92 Cr. 437 (PKL), 1992 WL 296440, at *1-2 (S.D.N.Y. Oct. 7,

1992), and its views may in any event be considered, see, e.g., United States v. Weissman, No. 01

Cr. 529 (BSJ), 2002 WL 31875410, at *1 n.1 (S.D.N.Y. Dec. 26, 2002).

       “[C]ourts in this Circuit have generally agreed that a party may also demonstrate standing

to challenge a Rule 17(c) subpoena directed to a non-party based on the movant’s legitimate

interests.” United States v. Bergstein, 16 Cr. 746 (PKC), 2017 WL 6887596, at *2 (S.D.N.Y. Dec.

28, 2017), aff’d, 788 F. App’x 742 (2d Cir. 2019); see, e.g., United States v. Jackson, No. 02

CR.756 (LMM), 2006 WL 1993251, at *1 (S.D.N.Y. July 14, 2006) (finding the Government had

standing to move to quash subpoena served on BOP because its “legitimate interests are affected”).

See United States v. Nektalov, S2 03 Cr. 828 (PKL), 2004 WL 1574721, at *1 (S.D.N.Y. July 14,

2004) (a “party whose legitimate interests are affected by a subpoena may move to quash that

subpoena”). “Interests considered ‘legitimate’ in other cases in this District include preventing

undue lengthening of the trial, preventing undue harassment of witnesses, and protecting a

privilege or proprietary interest in the material.” Id. at 3 (citing United States v. Giampa, 1992

WL 296440, at *1-*2 (S.D.N.Y. Oct. 7, 1992) (internal citations omitted). In addition, “the

government’s legitimate interests are affected . . . in that the subpoenas do require the application

of the Nixon standards.” Jackson, 2006 WL 1993251, at *2 (quashing subpoena to MCC).

       Here, the Subpoena implicates the Government’s legitimate interests. In particular, the

Subpoena risks unduly lengthening and complicating the trial. See Netkalov, 2004 WL 157421, at

                                                 5
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 8 of 16




*1. The expansive requests of the Subpoena appear to be in service of a mini-trial on an issue that,

for the reasons explained below and in Circle’s memorandum, is not relevant and would require

substantial additional testimony and witnesses. Moreover, “the government’s legitimate interests

are affected . . . in that the [Subpoena] do[es] require the application of the Nixon standards.”

Jackson, 2006 WL 1993251, at *2.

       In any event, as noted above, even if the Government lacks standing (and it does not), the

Court may nevertheless consider the Government’s views in ensuring that the Subpoena is for a

proper purpose and complies with the requirements of Rule 17(c). Bergstein, 2017 WL 6887596,

at *3; United States v. Weissman, 01 Cr. 529 (BSJ), 2002 WL 31875410, at *1 n.1.

II. The Defendants Have Not and Cannot Establish that the Information Sought from
Circle Is Relevant to the Issue of Materiality 2
       As set forth in their oppositions to Circle’s motion to quash, as well as other pre-trial filings

and disclosures, the defendants contend that the victim banks have not and cannot diligently police

their policies prohibiting them from conducting business involving certain marijuana transactions.

As a result, according to the defendants, victim banks in fact have processed marijuana transactions

and accordingly their marijuana-prohibition policies are immaterial. (See Akhavan Mem. at 1;

Weigand Mem. at 1, 7). They claim that the Subpoena might supply evidence as to these points,

and as a result, should be enforced. This is wrong on several levels. Simply put, the susceptibility

of a fraud victim to the fraud—whether due to negligence, carelessness, insufficient (or even no)



2
  The Government contends that the standard set forth in United States v. Nixon, 418 U.S. 683
(1974), applies in adjudicating Circle’s motion to quash. That said, whether analyzed under Nixon
or United States v. Tucker, 249 F.R.D. 58 (S.D.N.Y. 2008), Circle’s motion to quash should be
granted because the material sought is not relevant to this case.
                                                  6
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 9 of 16




transaction monitoring systems, or some other factor—is wholly irrelevant to proving or defending

against a bank fraud conspiracy charge, and serves no purpose other than to confuse and mislead

the jury. 3 Rather, in this case, the relevant question is what the victim banks actually do if they

discover that they are processing prohibited marijuana transactions. The information sought under

the Subpoena is not going to help answer that question. Indeed, the Government will show at trial

that the victim banks do take action if they discover that they are conducting business involving

prohibited marijuana transactions under their policies.

       It is black-letter law that negligence or lack of diligence or reasonableness on the part of a

target of a fraudulent scheme is no defense to a federal fraud charge. United States v. Frenkel, 682

Fed. Appx. 20, 22 (2d Cir. 2017) (rejecting defendant’s argument that district court erred in

precluding him from arguing victim bank’s negligence in failing to conduct sufficient diligence in

connection with issuing loan because “a victim’s negligence is not a defense under the federal

fraud statutes” and argument is irreconcilable with Supreme Court’s decision in Neder); United

States v. Kaufman, 617 Fed. Appx. 50 (2d Cir. 2015) (in bank fraud and bank fraud conspiracy

case, upholding instruction that victim negligence, carelessness, or gullibility is no defense);

United States v. Isola, 548 Fed. Appx. 723, 724-725 (2d Cir. 2013) (district court properly

excluded allegedly habitual negligence of financial institutions that were victims of fraud;

evidence of a particular lender’s unreasonableness irrelevant to materiality of false statements,

which is an objective question); see United States v. Thomas, 377 F.3d 232, 243 (2d Cir. 2004)



3
  The Government intends to move in limine to preclude other categories of evidence for this
reason.
                                                 7
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 10 of 16




(adopting rule that victim’s lack of reasonableness or negligence is no defense to fraud); see United

States v. Amico, 486 F.3d 764, 780 (2d Cir. 2007) (confirming the same rule applies in prosecution

for mail fraud).

       This principle is reflected in standard jury charges given in other fraud cases. For example,

in a mortgage fraud case, the jury was instructed: “[I]t does not matter whether any of the banks

involved might have discovered the fraud had it probed further. If you find that a scheme or artifice

existed, it is irrelevant whether you believe that any of the banks involved was careless, gullible,

or even negligent.” United States v. Cherico, No. 08 Cr. 786 (S.D.N.Y.) (CM), Oct. 31, 2011 Tr.

at 1498:20-24.

       Negligence is no defense to bank fraud because (1) actual reliance by the target of the fraud

is not an element of the fraud statutes, and, relatedly, (2) materiality under these statutes is an

objective rather than a subjective standard. Neder v. United States, 527 U.S. 1, 16, 24-25 (1999).

As to the first point, the Supreme Court has explained that “[t]he common-law requirement[] of

‘justifiable reliance’ . . . plainly ha[s] no place in the federal fraud statutes,” because, “[b]y

prohibiting the ‘scheme to defraud,’ rather than the completed fraud, the elements of reliance and

damage would clearly be inconsistent with the statutes Congress enacted.” Id. at 24-25 (citations

omitted).

       The Court in Neder confirmed that materiality was an element of the federal fraud statutes,

but, consistent with Congress’s focus on the “scheme” to defraud rather than the completed fraud,

adopted a test that did not have the effect of smuggling reliance into the equation: “a false statement

is material if it has a natural tendency to influence, or is capable of influencing, the decision of the


                                                   8
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 11 of 16




decisionmaking body to which it was addressed.” Id. at 16 (emphasis added; citation, alteration,

and quotation marks omitted)); see United States v. Irvin, 682 F.3d 1254, 1267-68 (10th Cir. 2012)

(“This definition, in referring to natural tendencies and capabilities, establishes materiality in the

bank fraud context as an objective quality, unconcerned with the subjective effect that a

defendant’s representations actually had upon the bank’s decision.”). More recently, as this Court

has observed, “‘[A] misrepresentation is material if it is capable of influencing the decisionmaker,

no matter what the victim decides to do.’” United States v. Allen, No. 2015 WL 5022524, at * 2

(JSR) (S.D.N.Y. Aug. 18, 2015) (emphasis added) (quoting United States v. Corsey, 723 F.3d 366,

373 n.3 (2d Cir. 2013)); see also Cherico, Oct. 31, 2011 Tr. at 1498:1-14 (“We use the word

material to distinguish between kinds of statements that matter and those that are of no real

importance. A material fact is one that you would expect to be of concern to a reasonable and

prudent person who was relying on the statements made to him and the accuracy of the information

being provided to him in making a decision. It does not matter whether the [target] actually relied

on the misrepresentation or omission. It had to be capable of influencing the [target], and intended

by the defendant to influence the [target], whether it influenced the [target] or not.”). 4




4
  For this reason, the defendants’ argument that information sought by the Subpoena might reveal
the “state of mind” of the issuing banks is meritless. (See Weigand Mem. at 12 n.3). Indeed, under
this objective test, “a false statement can be material even if the decision maker actually knew or
should have known that the statement was false.” United States v. Neder, 197 F.3d 1122, 1128
(11th Cir. 1999), cert. denied, 530 U.S. 1261 (2000); see Brogan v. United States, 522 U.S. 398,
409-10 (1998) (Ginsburg, J., concurring) (stating that where, in context of false statement charge
under 18 U.S.C. § 1001, agents already “had in hand the records indicating that [the defendant’s]
answer was false” before asking him questions about his conduct, that “[t]hus, when the interview
ended, a federal offense had been completed—even though, for all we can tell, [defendant]’s
unadorned denial misled no one”); United States v. Irvin, 682 F.3d 1254, 1267-68 (10th Cir. 2012)
                                                   9
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 12 of 16




        Under this binding legal authority, the defendants cannot challenge the materiality of the

victim banks’ policies prohibiting certain marijuana transactions by showing that the victim banks

were dilatory or lackadaisical in identifying prohibited marijuana transactions across their systems.

These matters simply have no bearing on the question of materiality in a federal criminal fraud

trial. See United States v. Colton, 231 F.3d 890, 903 (4th Cir. 2000) (“The susceptibility of the

victim of the fraud, in this case a financial institution, is irrelevant to the analysis: ‘If a scheme to

defraud has been or is intended to be devised, it makes no difference whether the person the

schemer intended to defraud was gullible or skeptical, dull or bright. These are criminal statutes,

not tort concepts.’” (citation omitted)). Nor could they challenge materiality by showing that

isolated employees failed to properly enforce such policies. Rather, to challenge materiality in

this case, the defendants would have to show that the Government’s identified victim financial

institutions, which had policies prohibiting them from authorizing certain marijuana transactions,

knew that certain transactions they were processing were for marijuana and yet that knowledge has

no capability to influence their business decisions.

        Conspicuously absent from the defendants’ papers is any effort to proffer that they could

make such a showing, even with the evidence sought under the Subpoena. First, and most




(affirming conviction for bank fraud even though record was “clear” that fraudulent financial
information submitted for a loan had no impact on target bank’s decision whether to issue the
loan); United States v. Pizano, 421 F.3d 707, 721-22 (8th Cir. 2005) (explaining that although
evidence of reliance by banks on misrepresentations in loan applications is probative of
materiality, absence of reliance does not prove lack of materiality); United States v. LeMaster, 54
F.3d 1224, 1230-31 (6th Cir. 1995) (“A false statement can be material even if the agent to whom
it is made knows that it is false.” (citation omitted)); United States v. Whitaker, 848 F.2d 914, 916
(8th Cir. 1988).
                                                   10
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 13 of 16




importantly, even assuming that it is the victim banks that approve Circle transactions relating to

the purchase of products from the Eaze platform, the defendants merely assume that those banks

understood that they were approving prohibited transactions, i.e., that they were knowingly

authorizing prohibited marijuana transactions and continued to do so. This assumption is flawed

for several reasons. First, it assumes that the victim banks understand what Eaze is. Contrary to

the defendants’ arguments, it is not enough that the victim banks might have or should have been

able to make this determination with sufficient diligence or with better monitoring systems because

the name “Eaze” appears as a descriptor in their records and the company otherwise publicly

advertises. (See Weigand Mem. at 7). Second, even assuming arguendo that the victim banks

understand what Eaze is, the defendants would have to also show that the victim banks had actual

knowledge that the transaction was a prohibited one, i.e. that it involved the sale of marijuana

products, as opposed to legal CBD products (which Eaze sold and continues to sell, and which are

not prohibited by the victim banks’ policies), or any other lawful product that the company sells.

Even assuming they could establish all of that, the defendants would then have to show that

knowledge was objectively incapable of influencing the banks’ actions. As explained above,

contrary to the defendants’ argument, any purported failure by the banks to investigate these facts

one way or the other is not relevant to whether they would have approved the transactions or taken

some related action had they known the transactions were prohibited under their policies. It simply

does not matter what the victim banks should have or could have discovered if they probed. What

matters is whether having actual knowledge that they are engaging in prohibited transactions is

capable, objectively, of influencing their business actions.


                                                 11
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 14 of 16




       Relatedly, the defendants have not come close to showing that the way Circle operates is

sufficiently similar to how ordinary credit and debit transactions are processed, such as to make

evidence about Circle’s post-scheme involvement with Eaze probative. While the defendants point

to the presence of MCC codes and descriptors, we also know from the defendants’ proffer and

Circle’s submission that Circle transactions are cryptocurrency transactions that settle in U.S.

dollars, and that they involve a two-step debit withdrawal and purchase process, each possibly

involving MCC codes relating to financial institutions. (See Weigand Mem. at 2, 4, 8; Affidavit

of Jeremy Allaire dated Feb. 5, 2021, ¶¶ 3-5.). (Of course, Circle’s use of “financial institutions”-

related MCC codes certainly obfuscates that the underlying transaction might involve the purchase

of marijuana. It is entirely unclear whether this two-step process—which appears to involve a

debit withdrawal from a customer’s account, the conversion of those funds to the stable

cryptocurrency in a Circle “wallet,” the purchase of a good or service using the cryptocurrency,

and finally the settlement of the transaction in U.S. dollars—involves the same or sufficiently

similar processing steps as those involved in a standard credit or debit transaction, which is what

is at issue in this case yet involves none of these features. 5 Substantial testimony on these issues

would be required at trial.

III. Weigand’s Remaining Arguments Are Meritless
       Weigand’s remaining arguments regarding the possible relevance of the material sought

by the Subpoena are meritless. While Weigand claims that the Subpoena should be enforced to



5
 For example, on information and belief, the list of banks noted on page 9 of Weigand’s brief,
which apparently have appeared on Eaze’s website starting in 2020, i.e. after the charged scheme,
pertain to ACH transfers, not credit or debit purchases.
                                                 12
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 15 of 16




supply impeachment evidence, there is literally no discussion (beyond a recitation of boilerplate

law) as to why or how this evidence would be impeaching. (See Weigand Mem. at 13-14). This

is not surprising; for the reasons explained above, there are gaping holes that would need to be

filled before the anticipated evidence might have any impeaching value. 6

        Nor is showing that the “imprecision of MCCs” or that the use of offshore entities is not

necessarily “nefarious,” sufficient reasons to enforce the Subpoena. (Id. at 7, 8). The use of a

“financial transaction” MCC code to facilitate a prohibited marijuana purchase using a Circle

cryptocurrency account (assuming arguendo that that is what is happening here) is not evidence

of imprecision, but rather potential evidence of fraud. 7 Moreover, as Weigand admits in his brief,

the defendants already have in their possession materials showing that Circle is affiliated with

offshore financial institutions. (id. at 7-8).

        Finally, Weigand makes a curious “modus operandi” argument, which is entirely

ambiguous and equally meritless. Without elaboration, Weigand simply asserts that Eaze, the

issuing banks, and the payment networks each have some undefined yet possibly relevant “modus

operandi” and that the material sought will reveal whether it exists and something about it. (See

Weigand Mem. at 9). Weigand then cites a number of cases, none of which are helpful here. (See




6
 Indeed, it is for this reason that some courts, have concluded that material sought only for
impeachment may not be obtained pursuant to Rule 17 subpoena. See Blakstad, 2020 WL
5992347, at *11 (“Courts have consistently interpreted the admissibility standard of Rule 17(c) to
preclude production of materials whose evidentiary use is limited to impeachment.” (quoting
United States v. Cherry, 86 F. Supp. 547 553 (S.D.N.Y. 1995)).
7
 Of course “everybody is doing it” is not a defense to a fraud charge. See United States v.
Connolly, No. 16 Cr. 370 (CM), 2019 WL 2125044, at *13 (S.D.N.Y. May 2, 2019).
                                                 13
        Case 1:20-cr-00188-JSR Document 147 Filed 02/11/21 Page 16 of 16




id. at 10, citing United States v. Serrano, 640 Fed. App’x 95, 99 (2d Cir. 2016) (burglary

defendant’s “M.O. [not] to be seen in the area”); United States v. Rutkoske, 506 F.3d 170, 177-78

(2d Cir. 2007) (not a modus operandi case, but simply stands for the proposition that post-scheme

evidence may be relevant); United States v. Germosen, 139 F.3d 120, 128 (2d Cir. 1998) (same);

United States v. Rittweger, 258 F. Supp. 2d 345, 347 n.2 (S.D.N.Y. 2003) (same). If anything, this

argument underscores precisely why the Subpoena is a fishing expedition.

       In the end, evidence about Circle’s operations is not relevant, and admission of testimony

and evidence regarding Circle would be a confusing and unnecessary sideshow.

                                        CONCLUSION
       For the foregoing reasons, the Court should grant Circle’s motion to quash the Subpoena.

Dated: New York, New York
       February 11, 2021
                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney for the
                                                         Southern District of New York



                                                    By: ___/s/_______________________
                                                        Nicholas Folly
                                                        Tara M. La Morte
                                                        Emily Deininger
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637- 5217/1041/2472




                                               14
